Citation Nr: 0722966	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability for accrued benefit purposes.

2.  Whether a retropayment of death pension benefits in June 
2003 in the amount of $2,677 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who is 
reported to have had active service from June 1942 to 
December 1944.

Initially, the Board of Veterans' Appeals (Board) notes that 
although appellant had been afforded a second opportunity to 
have a hearing before the Board in this matter, appellant 
failed to report for a hearing that had been scheduled for 
May 23, 2007.  Thus, the Board finds that reasonable measures 
have been taken to afford appellant her requested hearing, 
and that further efforts to provide her with a hearing before 
the Board is not warranted.

The Board further notes that while the regional office (RO) 
has developed the issue of the propriety of the June 2003 
retropayment of death pension benefits on the basis of 
whether clear and unmistakable error (CUE) had been made with 
respect to this determination, since the record reflects that 
a notice of disagreement with this decision was filed within 
one year of the date of the decision, it had not yet become 
final.  Accordingly, since a claim of CUE only applies to 
prior final decisions, the RO's decision to construe the 
claim as a claim of CUE was not proper, and the Board has 
recharacterized this issue to better comport with the correct 
procedural history in this case.  However, as the Board finds 
that the change in characterization of the issue on appeal 
would not have significantly altered the RO's analysis of the 
propriety of the retropayment, the Board finds that there is 
no prejudice to the appellant by the RO's actions, and that 
remand for further adjudication of the claim would be an 
unnecessary use of Department of Veterans Affairs (VA) time 
and resources.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability for accrued benefit purposes is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period of August 1, 2001 to August 1, 2002, 
appellant received pension benefits of $4,561, of which 
$2,677 was received in the form of a retropayment in June 
2003.

2.  The appellant was entitled to no more than $4,561 in 
pension benefits over the period of August 1, 2001 to August 
1, 2002, and therefore the $2,677 retropayment to satisfy 
that entitlement was proper.


CONCLUSION OF LAW

The June 2003 retropayment of death pension benefits was 
proper.  38 U.S.C.A. §§ 1521, 1542 (West 2002); 38 C.F.R. 
§§ 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that as this matter may be 
determined as a matter of law based on facts which are 
largely undisputed, the Board finds that remand for notice 
and/or development is not required under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).

Improved death pension is the benefit payable by the VA to a 
veteran's surviving spouse or child because of a veteran's 
nonservice-connected death.  38 U.S.C.A. §§ 1521, 1542.  
Basic entitlement exists if, among other things, the 
surviving spouse or child meets the applicable net worth 
requirements and has an annual income not in excess of the 
applicable maximum pension rate.  38 C.F.R. §§ 3.3, 3.23 
(2006).

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under § 
3.272. 38 C.F.R. § 3.271 (2006).  Unreimbursed amounts paid 
by a surviving spouse for medical expenses of the spouse, the 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support will be 
excluded from countable income to the extent that such 
amounts exceed 5 percent of the maximum annual pension rate 
or rates payable to the spouse during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).

For the purpose of determining entitlement to VA improved 
pension benefits, the monthly rate of pension payable to a 
beneficiary is computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's 
countable income on the effective date of entitlement and 
dividing the remainder by twelve (12).  38 C.F.R. § 3.273(a).

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2).

The rate of death pension benefits is published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and is to be given the same force and effect as 
if published in the regulations (title 38, Code of Federal 
Regulations).  38 C.F.R. § 3.21 (2006).  There is no dispute 
that the maximum annual rate for a surviving spouse in effect 
as of August 1, 2001, was $6,237, and as of January 1, 2002, 
was $6,407.

For the period of August 1, 2001 to August 1, 2002, the 
surviving spouse was entitled to the difference, if any, 
between the annual pension benefit and her annual SSA and 
retirement benefit, divided by 12.  38 C.F.R. § 3.273.  She 
was further entitled to have her unreimbursed medical 
expenses excluded from countable income to the extent that 
such amounts exceeded 5 percent of the maximum annual pension 
rate or rates payable to the spouse during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).  Applying the above provisions to the 
evidence in this case reveals that appellant had annual 
income as of August 1, 2001 in the amount of $12,411 from 
which the RO excluded total expenses of $11,085 minus the 5 
percent allowable deduction under 38 C.F.R. § 3.272(g), 
resulting in countable annual income of $1,637.  When this 
figure is then subtracted from the applicable maximum annual 
rate as of August 1, 2001 of $6,237, and the result of $4,600 
is divided by 12, the monthly pension as of August 1, 2001 is 
$383.  Since the appellant was due five monthly payments for 
2001, the total pension benefits she should have received 
between August 1, 2001 and January 1, 2002 was $1,915.

Effective January 1, 2002, the appellants annual SSA benefits 
increased to $8,532, which, when added to her retirement 
pension, results in annual income of $12,627.  As before, 
total expenses are again excluded with exception of the 5 
percent allowable deduction, resulting in countable annual 
income of $1,862.  When this figure is then subtracted from 
the applicable maximum rate as of January 1, 2002 of $6,407, 
and the result of $4,545 is divided by 12, the monthly 
pension as of January 1, 2002 is $378.  Since the appellant 
was due seven monthly payments at the rate of $378, the total 
pension benefits she should have received between January 1, 
2002 and August 1, 2002 was $2,646, making the grand total of 
pension benefits due over the entire 12 month period 
following August 1, 2001, $4,561.  

It is undisputed that the appellant had already received 
$1,884 in pension benefits, such that when this figure is 
deducted from the total amount of benefits to which she was 
entitled, it left her entitled to an additional retropayment 
in the amount of $2,677.  The Board can find no fault with 
the RO's computation of the benefits in question and in fact, 
finds that any inaccuracies may have been to the benefit of 
the appellant, since some of the excluded funeral expenses 
may have been reimbursed by an insurance company and/or the 
VA.  Accordingly, the Board concludes that the retropayment 
of pension benefits in the amount of $2,677 was proper.  
Since it is the law rather than the evidence which is 
dispositive, the appeal as to the propriety of the 
retropayment is denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The retropayment in the amount of $2,677 was proper, and the 
appeal is denied.


REMAND

With respect to the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability for accrued benefit purposes, 
the claims folder fails to reveal any letter from the RO that 
would constitute a VCAA notice letter with respect to this 
claim.  Thus, the Board finds that it has no alternative but 
to remand this claim so that the appellant can be provided 
with a letter that advises her of the evidence necessary to 
substantiate her claim for a total disability rating based on 
individual unemployability due to service-connected 
disability for accrued benefit purposes, and the respective 
obligations of VA and the appellant in obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant should also be advised of the bases for 
assigning ratings and effective dates, and asked to provide 
any evidence in her possession that pertains to the claim.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following action:

1.  Provide the appellant with a VCAA 
notice letter as to the issue of 
entitlement to a total disability 
rating based on individual 
unemployability due to service-
connected disability for accrued 
benefit purposes, noting the evidence 
necessary to substantiate the claim, 
and the respective obligations of VA 
and the appellant in obtaining such 
evidence.  The appellant should also be 
advised of the bases for assigning 
ratings and effective dates, and asked 
to provide any evidence in her 
possession that pertains to the claim.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claim for a total disability rating 
based on individual unemployability due 
to service-connected disability for 
accrued benefits purposes, should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


